                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                         T: +1 212 506 2500
                                                                                                                                             mayerbrown.com


                                                                                                                                        Mark G. Hanchet
                                                                                                                                           T: (212) 506 2695
                                                                                                                                   MHanchet@mayerbrown.com




June 21, 2021

VIA ECF

Honorable Carol Bagley Amon
United States District Judge
United States District Court, Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Bartlett, et al. v. Société Générale de Banque au Liban
        S.A.L., et al., 19 Civ. 007 (CBA) (VMS)

Dear Judge Amon:

        The parties submit this joint letter in the above-referenced action in response to the Court’s
December 30, 2020 Minute Order (“Order”). The Order stayed the proceedings but provided that
“[t]his stay shall expire upon the Second Circuit’s issuance of an opinion in Reuvane, et al. v.
Lebanese Canadian Bank, SAL, No. 19-3522-cv.”1 The parties were directed to file a joint letter
no later than 10 days from the issuance of the Kaplan opinion setting forth “how they wish to
proceed--including whether any party seeks (i) a further stay of proceedings pending opinions in
additional Second Circuit cases, or (ii) the opportunity to move for dismissal of Plaintiffs’ Second
Amended Complaint in light of new Second Circuit guidance.” On June 9, 2021, the Second
Circuit issued its decision in Kaplan. 2021 WL 2345642 (2d Cir. June 9, 2021). The parties
conferred last week, and they set forth their positions on the above-mentioned issues, successively,
below.

                                               Moving Defendants’ Position

        As this Court correctly anticipated, the Second Circuit elucidated the elements required to
plead aiding-and-abetting and conspiracy claims under JASTA in its Kaplan decision. And since
the Court issued its motion to dismiss ruling in this case on November 25, 2020, Plaintiffs have

1
   The case was restyled for appeal as Licci v. Lebanese Canadian Bank, PLC. The Second Circuit subsequently
restyled the case Kaplan v. Lebanese Canadian Bank, PLC, and it will be referred to as Kaplan herein.


          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
Mayer Brown LLP


    Honorable Carol Bagley Amon
    June 21, 2021
    Page 2

    filed the operative, Second Amended Complaint (ECF 189), which has not yet been the subject of
    any motion practice. The Moving Defendants2 anticipate moving to dismiss the Second Amended
    Complaint, and respectfully submit that briefing on that motion should be deferred until the Second
    Circuit issues a decision in Honickman v. BLOM Bank, SAL, No. 20-575, which was briefed and
    argued in December 2020. Aware that Kaplan had been argued just a few weeks earlier, the Second
    Circuit directed the parties in Honickman to submit post-argument briefing focused exclusively
    on “how [Kaplan] applies to th[e] case.” See Honickman, No. 23-575, ECF 96. That briefing is
    due July 9, 2021. The Second Circuit therefore will provide guidance imminently on the
    application of Kaplan and its prior decision in Siegel v. HSBC North America Holdings, 933 F.3d
    217 (2d Cir. 2019) to a pleading that, like the Second Amended Complaint here, lacks many of the
    distinctive allegations made against Lebanese Canadian Bank in the Kaplan case. Deferring the
    briefing of the Bartlett motion to dismiss until the Second Circuit issues a decision in Honickman
    is therefore appropriate.

            In Kaplan, the Second Circuit reversed Judge Daniels’ dismissal of the plaintiffs’ JASTA
    aiding-and-abetting claims against Lebanese Canadian Bank (“LCB”). 2021 WL 2345642, at *1.
    Plaintiffs were injured in Israel in 2006 in rocket attacks perpetrated by Hezbollah. Id. They alleged
    that LCB laundered millions of dollars in wire transfers in violation of its own internal policies for
    five bank customers that were integral components of Hezbollah and afforded these particular
    customers special treatment pursuant to a “long-standing official policy and practice of support for
    Hezbollah[ ]” and Hezbollah’s “anti-Israel program, goals and activities.” Id. at *6, *8. The special
    treatment that LCB allegedly provided included exempting the five customers from reporting
    requirements for large cash transactions, “allow[ing] them to deposit large sums in various
    accounts at different LCB branches--totaling more than $2.5 million dollars a week []--without
    disclosing their source, thereby circumventing sanctions imposed in order to hinder terrorist
    activity.” Id. at 19. The Kaplan plaintiffs also alleged that Hezbollah repeatedly and publicly
    acknowledged its relationship with these particular customers in advance of the 2006 rocket
    attacks. They further alleged that LCB had a history of facilitating Hezbollah activity, citing a
    2002 United Nations report that concluded LCB had a banking relationship with “a Hezbollah-
    linked money laundering gang,” to which LCB responded by labeling the report Israeli propaganda
    and increasing the credit limits for the customers in question. Id. at *5.

            The Second Circuit found that these allegations gave rise to a plausible inference that LCB
    was not engaged in “routine” banking, but instead in providing “money-laundering banking
    services” to the five customers in violation of Lebanese banking regulations and, as such, was
    knowingly playing a role in Hezbollah’s terrorist activities. Id. at *18. The court also found that
    the alleged volume of illicit transactions for the Hezbollah-linked customers supported a plausible
    inference that LCB’s alleged assistance was “knowing” and “substantial.” Id. at 19.


    2
     The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2) Fransabank S.A.L., (3) MEAB
    Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut S.A.L., (8)
    Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab Countries
    S.A.L., and (11) Fenicia Bank s.a.l.
Mayer Brown LLP


    Honorable Carol Bagley Amon
    June 21, 2021
    Page 3

             No such allegations are present here. No Moving Defendant is alleged to have provided
    any alleged bank customer with “special treatment” or “money-laundering services,” much less
    the opportunity to make $2.5 million per week in unreported cash deposits. In fact, the Second
    Amended Complaint in this case identifies no particular transactions that the Moving Defendants
    facilitated for any alleged bank customer. To the extent that Plaintiffs allege that the Moving
    Defendants “maintained accounts” at some unspecified time for alleged bank customers with ties
    to Hezbollah, those are precisely the types of “routine banking services” that the Second Circuit
    in Linde and Siegel found permissible—even if they were for an affiliate of an FTO—as
    distinguished from the allegations against LCB of money laundering on behalf of FTO affiliates
    in Kaplan.

            Likewise, the Second Amended Complaint does not allege that Hezbollah publicly
    acknowledged any Moving Defendant’s customer as “integral” to Hezbollah’s operations, or that
    any Moving Defendant actively supported Hezbollah’s money laundering efforts. And unlike in
    Kaplan, Hezbollah did not perpetrate the violence at issue here; that was done by Shia militias in
    Iraq during Operation Iraqi Freedom, adding layers of remoteness not present in Kaplan. Indeed,
    the allegations in Kaplan only underscore the relative weakness of allegations against the Moving
    Defendants here.3

            Not surprisingly, Plaintiffs advocate a broad application of Kaplan and present it as
    dispositive of the claims here. The parties’ starkly different views of the impact and application of
    Kaplan highlights the propriety of staying the case until the Second Circuit applies Kaplan, Siegel
    and Linde to the pleadings in Honickman, which it will do imminently. As this Court observed in
    its motion to dismiss decision,

                     the issues in this case are highly contested and [] the Second
                     Circuit’s decisions in the pending appeals may largely resolve those
                     issues. For these reasons, today’s decision is without prejudice to
                     any party filing an application to stay these proceedings for a limited
                     period, in light of the possibility that the Second Circuit’s decisions
                     in the pending appeals could resolve certain issues in this case.

    ECF 164 at 37-38.

           That rationale counsels a continuation of the stay in place for the limited period of time the
    Second Circuit requires to decide Honickman, the last of the pending appeals referred to by this
    Court in its order. The Moving Defendants propose that the Court adopt the following schedule.


    3
     Kaplan also confirmed that JASTA conspiracy claims require plausible allegations that a defendant “conspired with”
    the principal actor. 2021 WL 2345642, at *10. The Second Amended Complaint contains no allegations that the
    Moving Defendants “conspired with” the persons that committed the attacks at issue here, and Plaintiffs’ conspiracy
    claims, which were not addressed in substance in the Court’s November 25, 2020, dismissal decision, are subject to
    dismissal on this basis.
Mayer Brown LLP


    Honorable Carol Bagley Amon
    June 21, 2021
    Page 4

    Within 10 days of the Second Circuit’s decision in Honickman, the Moving Defendants (jointly or
    individually) will either (1) file a pre-motion conference letter requesting leave to file a motion to
    dismiss the Second Amended Complaint, pursuant to which Moving Defendants will file a motion
    to dismiss 60 days after the Second Circuit issues its decision in Honickman; Plaintiffs file their
    opposition 60 days after the moving papers are filed; and Moving Defendants file their reply papers
    30 days after the opposition, or (2) advise the Court of their intent to answer with a proposed date.4

                                       Jammal Trust Bank SAL’s Position

             Defendant Jammal Trust Bank SAL and movant-substitute party Dr. Muhammad Baasiri,
    in his official capacity as Liquidator of Jammal Trust Bank SAL (collectively “JTB”), agree with
    the other defendants that judicial economy is best served by continuing to stay this action pending
    resolution of Honickman. JTB further takes the position that the Court should continue to adjourn
    all deadlines concerning JTB, pending a decision on its pending motion for substitution of party,
    to intervene, and to dismiss based on subject matter jurisdiction and international comity.

             In its December Order, the Court provided for the parties to state their positions in this
    letter concerning “how they wish to proceed” following the decision in Kaplan, including whether
    “a further stay of proceedings” is appropriate. As set forth in more detail in that motion, the claims
    concerning JTB are barred by sovereign immunity. “Subject matter jurisdiction under the FSIA
    … must be decided before the suit can proceed.” Security Pac. Nat'l Bank v. Derderian, 872 F.2d
    281, 283–84 (9th Cir.1989). This is because “[i]mmunity under the FSIA is not only immunity
    from liability, but immunity from suit.” Id. See also Robinson v. Gov't of Malaysia, 269 F.3d 133,
    141 (2d Cir. 2001) (“The district court's review of the evidence before it on a motion to dismiss
    based on an assertion of sovereign immunity has particular significance because of the necessity
    of resolving that issue early on if possible. Sovereign immunity under the FSIA is immunity from
    suit, not just from liability. Such immunity is effectively lost if a case is permitted to go to trial.”)
    (cleaned up).

            Accordingly, with regard to claims concerning JTB, all deadlines should remain adjourned
    until resolution of its claim to sovereign immunity. If the Court deems another motion on this
    point specifically directed to the Second Amended Complaint to be appropriate, in the interest of
    judicial economy JTB requests that the Court construe this statement as a pre-motion letter, in
    which case JTB represents that Plaintiffs oppose the requested relief. JTB further states that
    Plaintiffs oppose JTB expressing its position in this letter that all deadlines concerning proceedings
    against it should remain adjourned.



    4
     Although, as a matter of judicial economy, the Moving Defendants believe that the short stay requested herein would
    allow the parties to brief, and the Court to consider the impact of both the Kaplan and Honickman Second Circuit
    decisions at the same time, rather than seriatim in supplemental submissions, the Moving Defendants respectfully
    request that if the Court is not inclined to continue the stay pending the outcome of the Honickman appeal, it adopt
    the same schedule for the motion to dismiss outlined above should the Moving Defendants (jointly or individually)
    move at this time to dismiss the Second Amended Complaint.
Mayer Brown LLP


    Honorable Carol Bagley Amon
    June 21, 2021
    Page 5

                                                 Plaintiffs’ Position

            Plaintiffs oppose Defendants’ request that this Court impose a further stay of the
    proceedings pending the Second Circuit’s issuance of an opinion in Honickman v. Blom Bank SAL,
    No. 20-575, or any other JASTA case now pending before the Second Circuit. As an initial matter,
    Plaintiffs note that, contrary to the Moving Defendants’ assertion in footnote 4 seeking to
    “continue the stay,” the Court’s Order expressly stated that the stay would expire after Kaplan was
    issued. This Court has already denied Defendants’ motions to dismiss Plaintiffs’ JASTA claims,
    ECF No. 164, and the Kaplan decision supports the Court’s decision. Kaplan is particularly
    instructive because the Kaplan and Bartlett cases focus on the same Foreign Terrorist Organization
    (“FTO”), Hezbollah, and many of the same Hezbollah Specially Designated Global Terrorist
    (“SDGT”) core entities and individuals like the Martyrs Foundation and Yousser. In addition, both
    cases involve much of the same alleged conduct and one of the same defendants.

            Honickman presents no unique legal or factual issues necessary to inform the Court’s
    opinion here that are not present in Kaplan or were not available to Defendants when they moved
    to dismiss the operative complaint. See FRCP 12(g).5 For instance, Honickman does not address
    the fact that Hezbollah used proxies in Iraq to commit attacks against U.S. forces. This Court has
    already rejected this argument. This Court has likewise already rejected Defendants’ argument that
    Plaintiffs alleged no particular transactions that any Moving Defendant facilitated for any alleged
    bank customer, and the complaint here provides far more specific transactional details than any
    referenced in the Kaplan complaint. See, e.g., SAC ¶1175 (mapping an illustrative transaction for
    the Joumaa and Tajideen networks for $269,678 on August 5, 2009).

            In fact, in rejecting Plaintiffs’ citation to the Seventh Circuit’s decision in Boim v. Holy
    Land Found. for Relief and Dev., 549 F.3d 685 (7th Cir. 2008) (en banc), the district court in
    Honickman found that the lower court’s decision in Kaplan “provides a more appropriate point of
    reference,” and after a lengthy discussion of that decision it concluded the “same analysis applies
    even more strongly here.” Thus, while the “pure question of law” (as characterized by Defendants
    in their §1292 motion for interlocutory relief which this Court denied) is the same in Honickman
    as in Kaplan, the former simply provides less analogous allegations than Bartlett does. The “pure
    question of law” has been decided by the Second Circuit in a manner that entirely supports this
    Court’s prior decision denying Defendants’ motions to dismiss Plaintiffs’ JASTA claims.
    Therefore, there is no basis for Defendants to renew their motions to dismiss since there are “no
    substantial arguments for dismissal” or “strong showing that the plaintiff’s case is unmeritorious.”
    Hong Leong Finance Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y.
    2013) (internal citations omitted). Nor do Defendants possess any other viable grounds for a stay.
    JTB’s request for a stay of discovery pending the Court’s decision on its second motion to dismiss
    is outside the scope of the Court’s December 30, 2020 Minute Order, which was limited to the
    effect of pending “Second Circuit guidance.” Plaintiffs advised JTB’s counsel that the appropriate


    5
     That is equally true for the Moving Defendants’ recycled arguments about Plaintiffs’ conspiracy claims. No JASTA
    conspiracy claim was raised on appeal in Kaplan; nor was a conspiracy claim pleaded in Honickman.
Mayer Brown LLP


    Honorable Carol Bagley Amon
    June 21, 2021
    Page 6

    vehicle for such a motion is through a pre-motion letter to the Court, not the joint letter described
    in the Court’s Minute Order.

           Accordingly, Plaintiffs request that Defendants’ applications for a further stay be denied.




                                          Respectfully submitted,

                                          /s/ Mark G. Hanchet

                                          Mark G. Hanchet


    Cc: Counsel of Record (via ECF)
